Jenkins, P. J.
1. The law of these cases is settled by the rulings made in the case of Georgia Ry. & Power Co. v. Ryan, ante, 289.
2. Tlie're was sufficient evidence to authorize the court to submit to the jury the questions as to the plaintiff’s right to recover for necessary expenses consisting of reasonable physician’s bills incurred by him in consequence of the injuries sustained by his minor daughter; and the evidence was sufficient to sustain the verdict rendered, covering this element of damages, as well as the loss by the plaintiff of the services of his minor daughter during her minority. The court did not err, therefore, in overruling either of the motions for a new trial.

Judgment affirmed in each ease.


Stephens and Smith, JJ., concur.